                            IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                    STATESVILLE DIVISION
                                        5:18-cv-91-GCM


JULIE KENNEDY PERRY,                                       )
                                                           )
          Plaintiff,                                       )
v.                                                         )
                                                           )
                                                                        ORDER
NANCY A. BERRYHILL, Acting                                 )
Commissioner of Social Security Admin.                     )
                                                           )
         Defendant.                                        )



            THIS MATTER IS BEFORE THE COURT on its own motion.

            IT IS ORDERED that a hearing on the cross Motions for Summary Judgment will be

     held on May 3, 2019 at 11:00 a.m. in Charlotte, North Carolina.

            Because the attorney for plaintiff is in Franklin, North Carolina, and the attorney for

     defendant is in Woodlawn, Maryland, counsel for both parties are allowed to appear

     telephonically, if desired. If so, parties are directed to set up the conference call and then phone

     in together to the Judge’s Chambers at 704-350-7455.

            IT IS SO ORDERED.


                                               Signed: April 17, 2019
